Scott, J. dissenting: I respectfully disagree with the holding of the majority that the merger of Old Casco into New Casco was a reorganization in form only and should be ignored. The reorganization was in accordance with provisions of the laws of Connecticut whereby the holders of 91 percent of the stock of Old Casco were able to accomplish their objective of becoming 100-percent stockholders of a new corporation which owned the operating assets and conducted the business previously conducted by Old Casco. Corporate reorganizations provided for by State laws often effect little substantive change in the equitable ownership of a corporation or the nature of the corporate business. However, the Federal tax consequences of any reorganization are controlled by the specific provisions of the Internal Revenue Code. In my opinion the case should have been decided by a determination of whether the reorganization here involved was “a mere change in identity, form, or place of organization,” so as to constitute a reorganization within the meaning of section 368(a) (1) (F). Raum, Withey, and AtkiNS, JJ., agree with this dissenting opinion.